Order filed March 21, 2019




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-01092-CV
                                  ____________

                  IN RE EOG RESOURCES, INC., RELATOR

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               295th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2015-34043

                                    ORDER

      On December 20, 2018, relator, EOG Resources, Inc., (EOG) filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. EOG asked this court to compel the Honorable Caroline Baker
former presiding judge of the 295th District Court of Harris County, to vacate her
order granting a new trial and render a take-nothing judgment in relator’s favor
pursuant to a jury verdict.

      On January 1, 2019, Judge Baker ceased to hold office as judge of the 295th
District Court. Judge Baker’s successor is the Honorable Donna Roth.
       On January 15, 2019, relator, Renegade Well Services, LLC (Renegade), a
co-defendant with EOG in the underlying proceeding, also filed a petition for writ
of mandamus in this cause number. Like EOG, Renegade also requested this court
to compel the trial court to vacate its order granting a new trial and render a take-
nothing judgment in Renegade’s favor based on the jury verdict.

      We abated this original proceeding to afford Judge Baker’s successor, the
Honorable Donna Roth, an opportunity to consider the order granting a new trial.
See Tex. R. App. P. 7.2(b).

      On February 21, 2019, Judge Roth denied EOG’s and Renegade’s motions
for reconsideration. EOG and Renegade each have filed a motion to reinstate the
mandamus proceeding in this court. We GRANT the motions to reinstate, and
order this cause reinstated on the court’s active docket.

      The court further requests real party in interest, Taylor Chase Routon, to file
a response to the petitions for writ of mandamus filed by relator EOG and relator
Renegade. The response is due no later than April 11, 2019.



                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.